DETAILED ACTION
Notice to Applicant
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s remarks and amendments of 20 December 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed of 20 December 2021, Applicant amended claims 1, 9, and 17.  Applicant cancelled claims 2, 4, 6, 8, 10, and 18.

Response to Arguments
Applicant’s arguments, filed 20 December 2021 with respect to the argument that the cited prior does not teach the claims in combination have been fully considered and are persuasive.  

Examiner's Statement of Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s response of 20 December 2021.


The reasons for allowance can be found in Applicant Arguments/Remarks filed 20 December 2021, especially on pages 12 and 13 of 14 regarding the argument that optimal wind farm performance is based on a combination of different weights assigned for an over forecasting error and an under forecasting error is not taught by Ambach in combination with the other references.

Claims 1, 3, 5, 7, 9, 11 – 17, and 19 – 20 are allowed.  

The closest prior art is U.S. P.G. Pub. 2015/0207319 (hereinafter, Miller), which discloses forecasting energy production, but does not disclose the feature of tunable coefficients using a tunable power forecasting model based on asymmetric loss function where the model characterizes optimal performance that is based on a combination of different weights assigned for an over forecasting and under forecasting errors in the particular way of the instant claims.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623